NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 08 2016

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




GUOKU HU,                                        No. 13-70902

              Petitioner,                        Agency No. A088-291-909

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 3, 2016**
                               Pasadena, California

Before: CALLAHAN and N.R. SMITH, Circuit Judges and RAKOFF,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      Guoku Hu petitions for review of a decision of the Board of Immigration

Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of his applications

for asylum and withholding of removal.1

1.    Substantial evidence supports the BIA’s conclusion that the fine imposed on

Hu did not amount to economic deprivation rising to the level of past persecution.

“[S]ubstantial economic deprivation that constitutes a threat to life or freedom can

constitute persecution.” Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006).

However, “mere economic disadvantage alone, does not rise to the level of

persecution.” Id. (quoting Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th Cir.

2004)). Although this fine was significant in comparison to Hu’s stated income,

Hu did not testify that he could not earn a living or suffered more than mere

economic disadvantage. Thus, a reasonable factfinder would not be compelled to

find that Hu demonstrated past persecution.

2.    Substantial evidence supports the BIA’s determination that Hu failed to

establish a well-founded fear of future persecution. Hu argues that he is subject to




      1
        Hu did not request protection under the Convention Against Torture.
Nonetheless, the IJ and BIA considered his eligibility and denied relief. Hu did not
challenge this issue in his opening brief. Therefore, it is waived. See
Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).
                                          2
future persecution because of his anti-corruption activities.2 A finding of a

“well-founded fear of persecution” requires both a showing of “subjectively

genuine” and “objectively reasonable” fear. Ladha v. INS, 215 F.3d 889, 897 (9th

Cir. 2000), overruled on other grounds by Abebe v. Mukasey, 554 F.3d 1203 (9th

Cir. 2009) (en banc) (per curiam). Even if Hu subjectively fears that he will be

persecuted if he returns to China, Hu has failed to present specific, objective

evidence to support his fear of future persecution.

3.    Because Hu failed to prove that he had a well-founded fear of persecution in

China, he also failed to prove by a “clear probability” that he will suffer

persecution if he returns, which is required for withholding of removal. See

Martinez-Sanchez v. INS, 794 F.2d 1396, 1397 (9th Cir. 1986).

      PETITION FOR REVIEW DENIED.




      2
        Hu argues that the IJ and the BIA did not credit Hu’s testimony as credible.
However, Hu fails to point to any material testimony that the BIA and IJ
discredited.
                                           3